     Case 3:20-cv-00580-JLS-AHG Document 12 Filed 06/23/20 PageID.13 Page 1 of 2



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MELVIN WARREN RIVERS,                               Case No.: 3:20-CV-0580 JLS (AHG)
     BOP #45526-298,
12
                                        Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                       MOTION FOR SERVICE OF THE
                          vs.                            COMPLAINT BY U.S. MARSHALS
14
     XAVIER BECERRA, Attorney General
15   of California, et al.,                              (ECF No. 11)
16                                   Defendants.
17
18
19
20
21         On February 5, 2020, Plaintiff Melvin Warren Rivers, currently incarcerated at the
22   Federal Correctional Institution, Mendota located in Mendota, California, and proceeding
23   pro se, filed a civil rights complaint (“Compl.”) pursuant to 42 U.S.C. § 1983 in the United
24   States District Court for the Northern District of California. See Compl., ECF No. 1. On
25   March 26, 2020, the case was transferred to this Court. See ECF No. 8.
26         On May 27, 2020, this Court denied Plaintiff’s IFP Motion because the trust account
27   statement he submitted indicated he could afford to pay the $400.00 filing fee and
28   dismissed the complaint without prejudice for failing to state a claim pursuant to 28 U.S.C.
                                                     1
                                                                              3:20-cv-0580-JLS (AHG)
     Case 3:20-cv-00580-JLS-AHG Document 12 Filed 06/23/20 PageID.14 Page 2 of 2



1    § 1915A(b). See Order, ECF No. 10. Plaintiff was given 45 days to pay the filing fee and
2    submit an Amended Complaint. Id.
3          Plaintiff has now filed the present Motion asking that his complaint be served by the
4    United States Marshals. See ECF No. 11. Because the complaint has been dismissed
5    without prejudice, Plaintiff’s motion is DENIED without prejudice. Plaintiff is reminded
6    that, to proceed with his case, he must comply with this Court’s May 27, 2020 Order.
7          IT IS SO ORDERED.
8    Dated: June 23, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                             3:20-cv-0580-JLS (AHG)
